Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 1 of 7 PageID 765




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  AMY CARONNA,

                 Plaintiff,

  v.                                                    Case No. 8:19-cv-2094-T-AEP

  ANDREW M. SAUL,
  Commissioner of Social Security,

                 Defendant.
                                              /

                                              ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of disability,

  disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

  Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

  proper legal standards, the Commissioner’s decision is affirmed.

                                                  I.
         A.      Procedural Background

         Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 273-81). The

  Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 121-61,

  167-74). Plaintiff then requested an administrative hearing (Tr. 269-72). Per Plaintiff’s request,

  the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 39-52). Following the

  hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

  denied Plaintiff’s claims for benefits (Tr. 12-32). Subsequently, Plaintiff requested review from

  the Appeals Council, which the Appeals Council denied (Tr. 1-6). Plaintiff then timely filed a

  complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

  1383(c)(3).
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 2 of 7 PageID 766




         B.      Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1966, claimed disability beginning December 10, 2013 (Tr.

  273). Plaintiff obtained a high school education (Tr. 306). Plaintiff’s past relevant work

  experience included work as construction helper and insurance agent (Tr. 45-46, 307). Plaintiff

  alleged disability due to arthritis, back, neck injury, nerve damage, bulging disk, bone

  degeneration, knee damage, obesity, severe feet pain, disk degeneration, high blood pressure,

  and blood disorder (Tr. 305, 346).

         In rendering the administrative decision, the ALJ concluded that Plaintiff engaged in

  substantial gainful activity from April 2016 to June 2017 and from September 2017 to

  December 2017 (Tr. 18). After conducting a hearing and reviewing the evidence of record, the

  ALJ determined Plaintiff had the following severe impairments: cervical and lumbar spine

  degenerative disc and joint disease; shoulder impingement; history of left ankle fracture;

  osteopenia; depressive disorder; and anxiety disorder (Tr. 18). Notwithstanding the noted

  impairments, the ALJ determined Plaintiff did not have an impairment or combination of

  impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

  Subpart P, Appendix 1 (Tr. 18). The ALJ then concluded that Plaintiff retained a residual

  functional capacity (“RFC”) to perform light work as defined in 20 CFR 416.967(b), except she

  can stand for no more than 5 hours total and for no more than 1 hour at a time in an 8-hour

  workday, and walk for no more than 5 hours total and for no more than 1 hour at a time in an

  8-hour workday and remains able to no more than frequently reach, handle, finger, feel, push,

  and pull with the bilateral upper extremities, and remains able to no more than frequently

  operate foot controls with the bilateral lower extremities (Tr. 20). “The claimant can never

  climb ladders, ropes, or scaffolds, and no more than occasionally climb ramps and stairs,

  balance, stoop, kneel, crouch, and crawl. The claimant must avoid concentrated exposure to



                                                2
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 3 of 7 PageID 767




  hazards, humidity/wetness, temperature extremes, pulmonary irritants, and vibration. The

  claimant can no more than occasionally operate a motor vehicle. The claimant remains able to

  perform only simple, routine tasks involving no more than occasional contact with co-workers,

  supervisors, and the general public, and involving only little or gradual workplace change”(Tr.

  20). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

  determined that, although the evidence established the presence of underlying impairments that

  reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to the

  intensity, persistence, and limiting effects of her symptoms were not entirely consistent with

  the medical evidence and other evidence (Tr. 23).

         Considering Plaintiff’s noted impairments and the assessment of a vocational expert

  (“VE”), however, the ALJ determined Plaintiff could not perform her past relevant work (Tr.

  24). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

  jobs existing in significant numbers in the national economy, such as a marker/pricer, mail

  clerk, and cleaner housekeeper (Tr. 25). Accordingly, based on Plaintiff’s age, education, work

  experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 25).

                                                II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

  to engage in any substantial gainful activity by reason of any medically determinable physical

  or mental impairment which can be expected to result in death or which has lasted or can be

  expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

  423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

  from anatomical, physiological, or psychological abnormalities, which are demonstrable by

  medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

  1382c(a)(3)(D).



                                                3
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 4 of 7 PageID 768




         The Social Security Administration, in order to regularize the adjudicative process,

  promulgated the detailed regulations currently in effect. These regulations establish a

  “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

  §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

  further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

  ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

  substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

  significantly limits the ability to perform work-related functions; whether the severe

  impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

  and whether the claimant can perform his or her past relevant work. If the claimant cannot

  perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

  to decide if the claimant can do other work in the national economy in view of his or her age,

  education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

  to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

  (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

         A determination by the Commissioner that a claimant is not disabled must be upheld if

  it is supported by substantial evidence and comports with applicable legal standards. See 42

  U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

  401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

  marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

  the Commissioner’s decision with deference to the factual findings, no such deference is given

  to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

  Cir. 1994) (citations omitted).



                                                 4
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 5 of 7 PageID 769




         In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

  substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

  against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

  The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

  reasoning for determining that he or she has conducted the proper legal analysis, mandates

  reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

  the findings of the Commissioner are supported by substantial evidence and whether the correct

  legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

  (11th Cir. 2002).

                                                 III.

         Plaintiff argues that the ALJ erred by asking the VE a vague, ambiguous, and/or

  incomplete hypothetical. For the following reasons, the ALJ applied the correct legal standards

  and the ALJ’s decision is supported by substantial evidence.

          When employing a vocational expert, the ALJ must pose hypothetical questions which

  are accurate and supportable on the record and which include all limitations or restrictions of

  the particular claimant. Wilson v. Barnhart, 284 F. 3d 1219, 1227 (11 th. Cir. 2002). (citing Jones

  v. Apfel, 190 F.3d 1224, 1229 (11th. Cir. 1999). Where the hypothetical question posed to a VE

  does not comprehensively describe all of the claimant's impairments and limitations, the

  decision of the ALJ, based significantly on the VE's testimony, is unsupported by substantial

  evidence. Pendley v. Heckler, 767 F.2d 1561, 1562-63 (11th. Cir. 1985) (quoting Brenem v.

  Harris, 621 F.2d 688, 690 (5th. Cir. 1980)). However, an ALJ need not include findings in the

  hypothetical that the ALJ has properly discounted or rejected as unsupported. Crawford v.

  Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th. Cir. 2004).




                                                  5
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 6 of 7 PageID 770




         Plaintiff contends that ALJ erred by providing a hypothetical to the vocational expert

  that was vague, ambiguous, and incomplete and the decision erroneously relied on the

  response from the vocational expert. (Doc. 19, at 8). Specifically, Plaintiff argues that the

  response from the vocational expert was based on an assumption that the claimant could be on

  her feet for two hours at a time, with walking and standing up to one hour at a time. (Id.).

  Plaintiff contends that the ALJ probably intended that her hypothetical meant that the

  claimant could be on her feet for one hour at a time and for five hours out of an eight-hour

  workday, but would need to sit about three hours intermittently. (Id.). Thus, had the

  vocational expert been advised correctly, his opinion may have been different. (Id.) However,

  the Commissioner contends that the ALJ’s RFC determination, as well as her hypothetical

  question to the VE fully and properly accounted for the opinion of consultative examiner

  Bhupendra K. Gupta, M.D. that Plaintiff could stand or walk for a total of 5 hours in an 8-

  hour workday for no more than 1 hour at a time, and could sit for a total of 6 hours in an 8-

  hour workday for no more than 4 hours at a time (Doc. 19, at 10); (Tr. 20, 46-48, 648).

         Here, the ALJ did not err, as she provided a thorough description of the Plaintiff’s

  impairments and limitations and her decision was based on substantial evidence, specifically

  the opinion of Dr. Gupta (Tr. 638-653). Notably, the ALJ first asked the VE if he reviewed the

  vocational exhibits, to which the VE stated he did. (Tr. 45). Further the ALJ provided a

  comprehensive description of the impairments specifically noting from Dr. Gupta’s

  examination that claimant was found to be able to “[s]it six hours out of an eight-hour workday,

  stand five hours out of an eight-hour workday up to one hour at a time and walk five hours out

  of an eight-hour workday up to one hour at a time.” (Id.) (emphasis added). Upon posing the

  hypothetical, the VE testified that Plaintiff could perform the work of a marker pricer, mail

  clerk, and housekeeper. (Tr. 47-48). The VE further stated:



                                                  6
Case 8:19-cv-02094-AEP Document 20 Filed 08/27/20 Page 7 of 7 PageID 771




         the limitation with standing and/or walking really is consistent with light work.
         Generally in the national economy, we would expect two uninterrupted hours of work
         before any kind of break, two hours, two consecutive hours of work. The limitation at
         one hour of standing and/or walking before a break or needing to change position is
         really appropriate for the break schedule that we generally experience in the national
         economy.

  (Tr. 48)(emphasis added). Given this statement, it evident that the VE understood the

  hypothetical presented, based upon Dr. Gupta’s opinion, and took into account that Plaintiff

  could only be on her feet, such as stand/walk, up to one hour at a time as is consistent with light

  work. The ALJ additionally asked the VE if any jobs are available if Plaintiff could only “stand

  and walk to two hours out of an eight-hour workday retaining the limitation of one hour at a

  time.” (Tr. 46)(emphasis added). The VE testified that a person with such a limitation could

  perform the work of a document preparer like in a scanning department. (Id.). Thus, the

  hypothetical was not vague nor ambiguous and accounted for all of Plaintiff’s impairments

  while relying upon the opinion of Dr. Gupta. As such, the ALJ did not err in her determination

  and applied the correct legal standards and her decision is supported by substantial evidence.

                                                 IV.

         Accordingly, after consideration, it is hereby

         ORDERED:

         1. The decision of the Commissioner is AFFIRMED.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

  the case.

         DONE AND ORDERED in Tampa, Florida, on this 27th day of August, 2020.




  cc: Counsel of Record




                                                  7
